Citation Nr: 0844450	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-35 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, including major depression, 
bipolar disorder and post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to September 1979.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for COPD and major depression. 

The issue of entitlement to a variously diagnosed psychiatric 
disorder, including major depression, bipolar disorder and 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

In a July 2008 written statement (prior to the promulgation 
of a decision in the appeal), the veteran expressed his 
intent to withdraw the claim seeking entitlement to service 
connection for COPD; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The appellant has withdrawn his appeal for entitlement to 
service connection for COPD; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.202, 20.204 
(2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw all issues on appeal, further discussion of the 
impact of the VCAA is not necessary.

II. Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a written statement received in July 2008 (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw his claim seeking 
entitlement to service connection for COPD.  Hence, there is 
no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal on this matter.




ORDER

The appeal seeking entitlement to service connection for COPD 
is dismissed.  


REMAND

In July 2008 correspondence, the appellant indicated that he 
desired a video conference hearing before a member of the 
Board.  Inasmuch as video conference hearings are scheduled 
by the RO, this case must be returned to the RO to arrange 
for such a hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
video conference hearing before a 
Veteran's Law Judge.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


